Citation Nr: 0942160	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-07 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1940 to 
March 1946, and from October 1946 to June 1947.  The Veteran 
died in June 2004; the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the RO in Waco, Texas that 
denied service connection for the cause of the Veteran's 
death (one basis for dependency and indemnity compensation 
(DIC)).

The appellant requested a Board hearing, which was initially 
scheduled in March 2009.  The appellant requested that the 
hearing be rescheduled, and a hearing was again scheduled in 
August 2009.  By a statement dated in August 2009, the 
appellant withdrew her hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate establishes that the 
immediate cause of death was leukemia, of three-months' 
duration.

2.  At the time of the Veteran's death, service connection 
was in effect for a gunshot wound of the abdomen with 
retained foreign bodies (evaluated as 30% disabling); a scar 
of the right anterior chest, Muscle Group XXI (20%); 
varicosities of the left lower extremity (10%); varicosities 
of the right lower extremities (10%); residuals of a liver 
abscess (10%); and a scar of the left leg, Muscle Group XI 
(10 %).

3.  The medical evidence does not establish that the service-
connected disabilities  caused, or contributed substantially 
or materially to cause, the Veteran's death.

4.  There is no evidence of record which reflects that 
leukemia had its onset in service or was related to any in-
service disease or injury or service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death. 38 
U.S.C.A. §§ 1110, 1112, 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004 and March 2005.  Complete 
notice was sent in July 2008 and the claim was readjudicated 
in a September 2008 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for the cause of the Veteran's 
death is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, and assisted the 
appellant in obtaining evidence.  The appellant's 
representative has contended that a VA medical opinion should 
be obtained to determine whether the Veteran's lung disorder 
was related to service or a service-connected disability, and 
a contributory cause of death.  The Board recognizes that the 
evidence of record need only indicate that a claimed 
disability may be associated with an incident of service, 
which is a low threshold, to trigger VA's duty to provide a 
medical nexus opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board finds that in this case a VA examination 
is not required, as a competent private medical opinion is 
already of record as to the likelihood of any relationship 
between the Veteran's service-connected residuals of a 
gunshot wound and his death.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for certain conditions, including 
leukemia, will be rebuttably presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that the residuals of the Veteran's 
combat-incurred gunshot wounds caused a lung disorder or 
otherwise contributed to his death, and that service 
connection for the cause of death should be granted.

The Veteran's service treatment records reflect that in 
September 1944 he incurred a puncture wound of the left calf 
secondary to a penetrating enemy shell fragment.  He also 
sustained a perforating gunshot wound of the right lower 
chest during combat with the enemy in April 1945, resulting 
in perforation of the diaphragm and liver.  The bullet was 
removed and the Veteran made an uneventful convalescence 
except for a draining sinus in the right chest anteriorly in 
the lower lateral aspect which was the site of a thoracic 
approach at the time of injury, which subsequently closed 
spontaneously.  A January 1946 physical examination report 
reflects a diagnosis of chronic adhesive pleuritis, right, 
due to perforating gunshot wound of the right lower chest.  
On examination in October 1946, his respiratory system was 
clear to percussion and auscultation, and a chest X-ray study 
showed that both lung fields were clear.  There was a slight 
elevation of the right diaphragm.  

On Medical Board examination in March 1947, the Veteran was 
diagnosed with multiple metallic foreign bodies in the area 
of the liver, manifested by mild periodic aches and pain in 
the right lower anterior chest.  The examiner opined that the 
episodes of pain were likely due to adhesions.  The Veteran's 
service treatment records are completely negative for 
conditions later associated with his death, including 
leukemia or any respiratory conditions.

Post-service private medical records reflect that in July 
1977, the Veteran complained of shortness of breath for the 
past six months.  The physician noted that the Veteran was a 
constant pipe smoker.  A chest X-ray study was normal, and 
the physician indicated that he did not know the cause of the 
Veteran's complaints.  Chest X-ray studies in September 1982, 
November 1983 and October 1984 showed a high right 
hemidiaphragm, with metallic foreign bodies below, and old 
pleural scarring.  A January 1992 treatment note reflects 
that his lung fields were clear on X-ray study.  An August 
2002 private computed tomography scan of the chest showed 
fibrotic changes within the lung base, and left lower lobe 
peribronchial parenchymal infiltrate.  A January 2003 chest 
X-ray study showed no acute disease and stable parenchymal 
changes within the bases.  A February 2004 computed 
tomography scan of the chest showed improved lungs since 
August 2002, and there was a small residual area of 
abnormality which may represent interstitial fibrosis and 
honeycombing.

During his lifetime, the Veteran was service-connected for 
residuals of a gunshot wound of the abdomen with retained 
foreign bodies; a scar of the right anterior chest, Muscle 
Group XXI; varicosities of the left and right lower 
extremities; residuals of a liver abscess; and a scar of the 
left leg, Muscle Group XI.  There is no medical evidence 
which relates any of these conditions to the Veteran's death.

The Veteran's death certificate shows that he died at home in 
June 2004, and the immediate cause of death was leukemia, of 
three-months' duration.  No other causes or underlying causes 
of death were listed.  The death certificate was signed by a 
private physician, L.W., M.D.

By a letter dated in January 2005, a private physician, 
W.E.R., M.D., indicated that he treated the Veteran from 
September 2002 to July 2003.  He noted that the Veteran had 
evidence of severe interstitial lung disease with 
honeycombing and pulmonary fibrosis, complicated by 
hemoptysis due to a platelet functional defect from 
myelodysplasia.  He stated, "[h]is pulmonary disease clearly 
contributed to his morbidity and to his mortality." 

By a letter dated in February 2005, Dr. W., of Texas 
Oncology, P.A., indicated that the Veteran died of acute 
myelogenous leukemia that arose in the setting of 
myelodysplastic syndrome, and that he also had chronic 
obstructive pulmonary disease (COPD) as a contributing cause 
of his demise.  He noted that the Veteran had a history of 
shrapnel wounds from his time in the military.  He stated, 
"[h]is main cause of death is from the Acute Myelogenous 
Leukemia and the complications thereof.  The COPD and 
interstitial lung disease also played a major role.  However, 
there has been no connection established between shrapnel 
wounds and the development of either AML or lung disease.  
Therefore, I cannot confirm this as a contributing cause of 
his death."  He concluded, "[m]edically and legally I 
cannot alter his death certificate to include more than 
this."

The Veteran was not service-connected for a lung or pulmonary 
disorder during his lifetime, and there is no evidence of a 
pulmonary disorder in service or for many years thereafter.  
There is no medical evidence linking any pulmonary disorder 
with service.

The weight of the credible evidence establishes that the 
Veteran's fatal leukemia developed many years after service, 
and this disease was not caused by any incident of service.  
The weight of the evidence also shows that the Veteran's 
service-connected disabilities played no role in his death.  
The medical evidence does not suggest that any of the 
established service-connected disabilities led to the 
leukemia which resulted in his death.  The death certificate 
lists only leukemia as being involved in death, and the 
medical evidence shows such disorder began many years after 
service and was unrelated to service and unrelated to the 
established service-connected disabilities.  Further, the 
Veteran's treating physician, Dr. W., who signed the death 
certificate, has opined that the Veteran's residuals of a 
shell fragment wound were not related to his lung disease or 
leukemia.  Dr. W. specifically noted that he could not make 
any changes to the death certificate.  

In conclusion, although, the appellant asserts that the 
Veteran's death was related to service, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Jandreau, supra.  While the 
Board is sympathetic to the appellant's contentions, it must 
base its opinion on the facts that can be objectively shown 
by the evidence of record.

Based on a review of all of the evidence on file, the Board 
finds that a service-connected disability did not cause or 
contribute to the Veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


